Case: 15-60014      Document: 00513195480         Page: 1    Date Filed: 09/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60014                                 FILED
                                  Summary Calendar                       September 16, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROCKY LEE CAMERON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:12-CR-59


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Rocky Lee Cameron appeals his guilty plea conviction and 143-month
sentence for conspiracy to possess with intent to distribute oxycodone. See 21
U.S.C. § 846. The Government moves to dismiss or for summary affirmance.
We dismiss the appeal as barred by the appeal waiver in Cameron’s plea
agreement.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60014    Document: 00513195480     Page: 2   Date Filed: 09/16/2015


                                 No. 15-60014

      We pretermit determination of the standard of review because the appeal
waiver is enforceable under either the de novo standard or the plain error
standard. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
There is no merit to Cameron’s claim that Federal Rule of Criminal Procedure
11(b)(1)(M) was not satisfied and that consequently the plea agreement is
involuntary, unknowing, and invalid. The plea agreement correctly recited
that the maximum possible sentence for the offense was 20 years, the
minimum supervised release term was three years, and a fine of up to
$1,000,000 was possible. See 21 U.S.C. §§ 841(b)(1)(C), 846. Additionally, the
agreement noted the district court’s obligation to consider the Sentencing
Guidelines and the court’s discretion to sentence outside the Guidelines.
      A written supplement to the plea agreement also made clear that the
district court was free to sentence Cameron to the maximum term of
imprisonment provided by law. Cameron and his attorney each declared that
the plea agreement and the supplement were read by or to Cameron, were
explained to Cameron by his attorney, were understood by Cameron, were
voluntarily accepted by Cameron, and were agreed to by Cameron.             Both
Cameron and his counsel signed the plea agreement and the supplement.
      Additionally, the district court at rearraignment reviewed with Cameron
the maximum sentence he faced. The district court emphasized its authority
to sentence Cameron up to the maximum sentence. A defendant is aware of
the consequences of his plea for sentencing purposes and the plea is knowing
and voluntary if the defendant understands the length of prison time he might
face. United States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990).
      We conclude that the stated purpose of Rule 11(b)(1)(M)—which is “that
the defendant understands” the court’s sentencing authority and obligations—
was achieved. Cameron’s waiver was made knowingly and voluntarily, and it



                                       2
    Case: 15-60014   Document: 00513195480     Page: 3   Date Filed: 09/16/2015


                                No. 15-60014

applies to the circumstances at hand, based on the agreement’s plain language.
See United States v. Jacobs, 635 F.3d 778, 781 (5th Cir. 2011). Because the
appeal waiver admitted of no exceptions, it bars this appeal. Consequently, we
GRANT the Government’s motion to dismiss and DENY the alternative motion
for summary affirmance.
     APPEAL DISMISSED.




                                      3